DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendment filed 12/28/2020.
Claims 1, 5, 8-10, 12, 16, 19-20 are currently amended claims. Claims 2 and 13 are previously cancelled claims. Claims 1, 3-12, 14-23 are pending and considered.
The objection of claim 17 due to informalities has been withdrawn in light of applicant’s amendment to the claim.
The rejection of claims 1, 5, 8, 10, 12, 16 and 19-20 under 35 USC 112(b) as being indefinite has been withdrawn in light of applicant’s amendment to the claims.
Response to Argument
Applicant’s argument, see pages 15-19 of the Remark filed 12/28/2020, with respect to claims over prior arts have been fully considered and are persuasive, further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. The rejection under 35 U.S.C. 103 of claims 1, 3-12, and 14-23 has been withdrawn.
Allowable Subject Matter
Claims 1, 3-12, 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 (similarly claims 12, 19) identifies the uniquely distinct features “establishing a first secure connection between the first storage system and a second storage system in the network, the establishing of the first secure connection including authenticating the first storage system and the second storage system to one another through an exchange of local credentials, the first storage system being designated as an owner of the data mobility domain, the first storage system storing domain membership information including member identifiers identifying all of the plurality of members as respective members of the data mobility domain”; “having authenticated the first storage system and the second storage system to one another, copying, over the first secure connection, the domain definition from the first storage system to the second storage system to establish the second storage system as a second member among the plurality of members of the data mobility domain”; “automatically propagating, using the domain credentials, the updated domain membership information from the first storage system designated as the owner of the data mobility domain to the plurality of members of the data mobility domain including the second storage system, the automatically propagating of the updated domain membership information including authenticating the first storage system and the second storage system to one another through an exchange of the domain credentials 
The prior art, Gold et al (US20050193080A1) discloses method of aggregation of multiple headless computer entities into a single computer entity group. In particular, Gold teaches forming a computer entity group by selecting a headless computer entity as a master entity which propagates configuration settings and security settings across individual computer entities within the group wherein each computer entity can be authenticated within the group to form a single point of management so that an administrator only has to change the settings at a group level to implement policy settings across all the plurality of computer entities in a group.
The prior art, Michaelis (US20080222711A1) discloses system and method for authentication of communication devices to one another with peer-to-peer link to create a trust domain. In particular, Michaelis teaches forming trust domain by sharing confidential information such as certificates as domain credentials among communication devices.
The prior art, Resch et al (US20140310755A1) discloses method for selecting one of a plurality if dispersed storage processing modules for accessing to a DSN memory based on customized security requirement. In particular Michiels teaches key size dependent cryptographic operation in white box cryptographic system. In particular Resch teaches designating co-master as co-owner with responsibility to communicate with other companion DS processing modules acting as owner for facilitating access to the dispersed storage network memory.
The prior art, Maybee et al (US20180198765A1) discloses system and method to provide layering of file system functionality in an object interface of cloud based data storage. In particular Maybee teaches cloud-based elastic storage. 
The prior arts, either alone or in combination fails to anticipate or render obvious the claimed limitations of Claim 1 (similarly claims 12 and 19) that identifies the uniquely distinct features: “establishing a first secure connection between the first storage system and a second storage system in the network, the establishing of the first secure connection including authenticating the first storage system and the second storage system to one another through an exchange of local credentials, the first storage system being designated as an owner of the data mobility domain, the first storage system storing domain membership information including member identifiers identifying all of the plurality of members as respective members of the data mobility domain”; “having authenticated the first storage system and the second storage system to one another, copying, over the first secure connection, the domain definition from the first storage system to the second storage system to establish the second storage system as a second member among the plurality of members of the data mobility domain”; “automatically propagating, using the domain credentials, the updated domain membership information from the first storage system designated as the owner of the data mobility domain to the plurality of members of the data mobility domain including the second storage system, the automatically propagating of the updated domain membership information including authenticating the first storage system and the second storage system to one another through an exchange of the domain credentials included in the domain definition”; “designating the second storage system as a co-owner of the data mobility domain, each of the first storage domain designated as the owner and the second storage domain designated as the co-owner having management privileges pertaining to (i) adding one or more new members to the data mobility domain, (ii) removing one or more existing members from the data mobility domain, and (iii) modifying the domain credentials; and having designated the first storage system and the second storage system as the owner and the co-owner, respectively, of the data mobility domain, reducing activities of a system administrator pertaining to at least one of adding the one or more new members, removing the one or more existing members, and modifying the domain credentials”.
Regarding the dependent claims: dependent claims 3-11, 14-18, 20 and 21-23 are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Richard E. Gamache (508-616-2900) on 1/6/2021 and further communication on 1/7/2021.
PLEASE AMEND THE CLAIMS AS FOLLOWS:
1.	(Currently amended) A method of serverless management of data mobility domains in a network, comprising:
receiving a domain definition of a data mobility domain at a first storage system in the network to establish the first storage system as a first member among a plurality of members of the data mobility domain, the domain definition including a domain name and domain credentials; 
establishing a first secure connection between the first storage system and a second storage system in the network, the establishing of the first secure connection including authenticating the first storage system and the second storage system to one another through an exchange of local credentials, the first storage system being designated as an owner of the data mobility domain, the first storage system storing domain membership information including member identifiers identifying all of the plurality of members as respective members of the data mobility domain; 
having authenticated the first storage system and the second storage system to one another, copying, over the first secure connection, the domain definition from the first storage system to the second storage system to establish the second storage system as a second member among the plurality of members of the data mobility domain; 
updating the domain membership information to include a respective member identifier identifying the second storage system as the second member of the data mobility domain; 
automatically propagating, using the domain credentials, the updated domain membership information from the first storage system designated as the owner of the data mobility domain to the plurality of members of the data mobility domain including the second storage system, the automatically propagating of the updated domain membership information including authenticating the first storage system and the second storage system to one another through an exchange of the domain credentials included in the domain definition; 
having automatically propagated the updated domain membership information to the second storage system and authenticated the first storage system and the second storage system to one another, designating the second storage system as a co-owner of the data mobility domain, each of the first storage system designated as the owner and the second storage system designated as the co-owner having management privileges pertaining to (i) adding one or more new members to the data mobility domain, (ii) removing one or more existing members from the data mobility domain, and (iii) modifying the domain credentials; and   
having designated the first storage system and the second storage system as the owner and the co-owner, respectively, of the data mobility domain, reducing activities of a system administrator pertaining to at least one of adding the one or more new members, removing the one or more existing members, and modifying the domain credentials.

2.	(Canceled)

3.	(Previously presented) The method of claim 1 further comprising: 
establishing a second secure connection between the second storage system and a third storage system in the network, the establishing of the second secure connection including authenticating the second storage system and the third storage system to one another.  

4.	(Original) The method of claim 3 further comprising: 
having authenticated the second storage system and the third storage system to one another, copying, over the second secure connection, the domain definition from the second storage system to the third storage system to establish the third storage system as a third member among the plurality of members of the data mobility domain. 

5.	(Currently amended) The method of claim 4 further comprising: 
updating the domain membership information to reflect establishment of the third storage system as the third member among the plurality of members of the data mobility domain, the updating of the domain membership information to reflect establishment of the third storage system as the third member including causing a change in the domain membership information. 

6.	(Previously presented) The method of claim 5 further comprising:
in response to the change in the domain membership information caused by the establishment of the third storage system as the third member of the data mobility domain, automatically propagating the change over the network to the plurality of members of the data mobility domain using the domain credentials.  

7.	(Original) The method of claim 4 further comprising: 
removing the third storage system from the data mobility domain by deleting, at one of the first storage system and the second storage system, information pertaining to the third member of the data mobility domain from the domain membership information. 

8.	(Currently amended) The method of claim 7 further comprising: 
updating the domain membership information to reflect removal of the third storage system from the data mobility domain, the updating of the domain membership information to reflect removal of the third storage system including causing a change in the domain membership information. 

9.	(Previously presented) The method of claim 8 further comprising:
in response to the change in the domain membership information caused by the removal of the third storage system from the data mobility domain, automatically propagating the change over the network to remaining ones of the plurality of members of the data mobility domain using the domain credentials.  

10.	(Currently amended) The method of claim 1 further comprising: 
modifying the domain credentials at the first storage system, the modifying of the domain credentials at the first storage system including causing a change in the domain credentials. 

11.	(Currently amended) The method of claim 10 further comprising: 
in response to the change in the domain credentials caused by the modifying of the domain credentials at the first storage system, automatically propagating the change over the network from the first storage system to the plurality of members of the data mobility domain using the domain credentials.  

12.	(Currently amended) A system for serverless management of data mobility domains over a network, comprising:
a plurality of data storage systems including at least a first storage system comprising a first memory and a second storage system comprising a second memory, each of the plurality of data storage systems being coupled to the network, 
wherein the first storage system is operative: 
to receive a domain definition of a data mobility domain to establish the first storage system as a first member among a plurality of members of the data mobility domain, the domain definition including a domain name and domain credentials; 
to establish a first secure connection between the first storage system and the second storage system, establishing the first secure connection including authenticating the first storage system to the second storage system through an exchange of local credentials, the first storage system being designated as an owner of the data mobility domain; 
to store domain membership information including member identifiers identifying all of the plurality of members as respective members of the data mobility domain; 
having authenticated the first storage system to the second storage system, to copy, over the first secure connection, the domain definition to the second storage system to establish the second storage system as a second member among the plurality of members of the data mobility domain; 
to update the domain membership information to include a respective member identifier identifying the second storage system as the second member of the data mobility domain; 
to automatically propagate, using the domain credentials, the updated domain membership information from the first storage system designated as the owner of the data mobility domain to the plurality of members of the data mobility domain including the second storage system, automatically propagating the updated domain membership information including authenticating the first storage system to the second storage system through an exchange of the domain credentials included in the domain definition; 
having automatically propagated the updated domain membership information to the second storage system and authenticated the first storage system and the second storage system to one another, to designate the second storage system as a co-owner of the data mobility domain, each of the first storage system designated as the owner and the second storage system designated as the co-owner having management privileges pertaining to (i) adding one or more new members to the data mobility domain, (ii) removing one or more existing members from the data mobility domain, and (iii) modifying the domain credentials; and 
having designated the first storage system and the second storage system as the owner and the co-owner, respectively, of the data mobility domain, reducing activities of a system administrator pertaining to at least one of adding the one or more new members, removing the one or more existing members, and modifying the domain credentials.  

13.	(Canceled) 

14.	(Previously presented) The system of claim 12 wherein the plurality of data storage systems further include a third storage system, and wherein the second storage system is operative to establish a second secure connection between the second storage system and the third storage system, establishing the second secure connection including authenticating the second storage system to the third storage system.  

15.	(Previously presented) The system of claim 14 wherein the second storage system is further operative, having authenticated the second storage system to the third storage system, to copy, over the second secure connection, the domain definition to the third storage system to establish the third storage system as a third member among the plurality of members of the data mobility domain. 

16.	(Currently amended) The system of claim 15 wherein the second storage system is further operative to update the domain membership information to reflect establishment of the third storage system as the third member among the plurality of members of the data mobility domain, wherein the updating of the domain membership information to reflect establishment of the third storage system as the third member includes causing a change in the domain membership information. 

17.	(Previously presented) The system of claim 16 wherein the second storage system is further operative, in response to the change in the domain membership information caused by the establishment of the third storage system as the third member of the data mobility domain, to automatically propagate the change over the network to the plurality of members of the data mobility domain using the domain credentials.  

18.	(Original) The system of claim 12 wherein the plurality of data storage systems are configured and arranged in the network as a plurality of cloud-based elastic storage systems.  

19.	(Currently amended) A computer program product having a non-transitory computer readable medium that stores a set of instructions that, when carried out by computerized circuitry, cause the computerized circuitry to perform a method of serverless management of data mobility domains in a network, the method comprising:  
receiving a domain definition of a data mobility domain at a first storage system in the network to establish the first storage system as a first member among a plurality of members of the data mobility domain, the domain definition including a domain name and domain credentials; 
establishing a first secure connection between the first storage system and a second storage system in the network, the establishing of the first secure connection including authenticating the first storage system and the second storage system to one another through an exchange of local credentials, the first storage system being designated as an owner of the data mobility domain, the first storage system storing domain membership information including member identifiers identifying all of the plurality of members as respective members of the data mobility domain; 
having authenticated the first storage system and the second storage system to one another, copying, over the first secure connection, the domain definition from the first storage system to the second storage system to establish the second storage system as a second member among the plurality of members of the data mobility domain; 
updating the domain membership information to include a respective member identifier identifying the second storage system as the second member of the data mobility domain; 
automatically propagating, using the domain credentials, the updated domain membership information from the first storage system designated as the owner of the data mobility domain to the plurality of members of the data mobility domain including the second storage system, the automatically propagating of the updated domain membership information including authenticating the first storage system and the second storage system to one another through an exchange of the domain credentials included in the domain definition; 
having automatically propagated the updated domain membership information to the second storage system and authenticated the first storage system and the second storage system to one another, designating the second storage system as a co-owner of the data mobility domain, each of the first storage system designated as the owner and the second storage system designated as the co-owner having management privileges pertaining to (i) adding one or more new members to the data mobility domain, (ii) removing one or more existing members from the data mobility domain, and (iii) modifying the domain credentials; and   
having designated the first storage system and the second storage system as the owner and the co-owner, respectively, of the data mobility domain, reducing activities of a system administrator pertaining to at least one of adding the one or more new members, removing the one or more existing members, and modifying the domain credentials.  

20.	(Currently amended) The method of claim 19 further comprising: 
establishing a second secure connection between the second storage system and a third storage system in the network, the establishing of the second secure connection including authenticating the second storage system and the third storage system to one another;   
having authenticated the second storage system and the third storage system to one another, copying, over the second secure connection, the domain definition from the second storage system to the third storage system to establish the third storage system as a third member among the plurality of members of the data mobility domain;  
updating the domain membership information to reflect establishment of the third storage system as the third member among the plurality of members of the data mobility domain, the updating of the domain membership information to reflect establishment of the third storage system as the third member including causing a change in the domain membership information; and  
in response to the change in the domain membership information caused by the establishment of the third storage system as the third member of the data mobility domain, automatically propagating the change over the network to the plurality of members of the data mobility domain using the domain credentials.  

21.	(Previously presented) The method of claim 1 further comprising: 
performing, by the first storage system designated as the owner of the data mobility domain, one or more of (i) the adding of one or more new members to the data mobility domain, (ii) the removing of one or more existing members from the data mobility domain, and (iii) the modifying of the domain credentials. 

22.	(Previously presented) The method of claim 21 further comprising: 
performing, by the second storage system designated as the co-owner of the data mobility domain, one or more of (i) the adding of one or more new members to the data mobility domain, (ii) the removing of one or more existing members from the data mobility domain, and (iii) the modifying of the domain credentials.  

23.	(Currently amended) The method of claim 1 further comprising: 
modifying the domain credentials; and 
automatically propagating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL M LEE/Examiner, Art Unit 2436  

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436